DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/04/2022 has been entered. Claims 1, 4-5 and 7-9 have been amended. Claims 10-11 have been cancelled and claims 12-16 are new additions. Claims 1-9 and 12-16 are pending. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2018/0104990 A1).
Regarding claim 1, Kobayashi teaches a pneumatic tire, see Title, comprising: with guidance provided by the figures, see MPEP 2125: 
A contour of an outer surface of each side portion that includes: a first segment that is a straight line or a circular arc, and a second segment that is a straight line or a circular arc and that is continuous with the first segment, wherein the contour of the outer surface of each side portion bends outward with a connection point of the first segment and the second segment as a bending point, and the bending point is covered by a tread 
[AltContent: arrow][AltContent: textbox (Tread surface)][AltContent: arrow][AltContent: textbox (Bending points)][AltContent: textbox (Second segment)][AltContent: arrow][AltContent: textbox (First segment)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claims 2-6, with guidance provided by the figures, see MPEP 2125: Kobayashi discloses the outer contour segments are substantially linear which meets the claimed first/second segments are straight lines; and the use of two bending points which meets the claimed 2 – 15 and not greater than 4 bending points; a distance in the radial direction between the bending points that are adjacent to each other is not greater than 0.2 times a cross-sectional height of the tire; the bending points are projections.
Claims 1-9, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki.
Regarding claim 1, Suzuki teaches a motorcycle pneumatic tire, see Title and [0015], comprising: with guidance provided by the figures, see MPEP 2125: 
A contour of an outer surface of each side portion that includes: a first segment that is a straight line or a circular arc, and a second segment that is a straight line or a circular arc and that is continuous with the first segment, wherein the contour of the outer surface of each side portion bends outward with a connection point of the first segment and the second segment as a bending point, and the bending point is covered by a tread surface of the tire in a radial direction of the tire, see partial reproduction of FIG. 1 below.
[AltContent: arrow][AltContent: textbox (Carcass turn-up)][AltContent: textbox (Max width position)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bending points)][AltContent: textbox (Second segment)][AltContent: textbox (First segment)][AltContent: textbox (Tread surface)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claims 2-7, with guidance provided by the figures, see MPEP 2125: Suzuki discloses the outer contour segments between the bending points are substantially linear which meets the claimed first/second segments are straight lines; and the use of 4 bending points which meets the claimed 2 – 15 and not greater than 4 bending points; and a distance in the radial direction between the bending points that are adjacent to each other is not greater than 0.2 times a cross-sectional height of the tire; and the bending points are projections; and have a bending point disposed outward of a maximum width position of the tire in the radial direction.
Regarding claims 8-9,12, with guidance provided by the figures, see MPEP 2125: Suzuki discloses a carcass 26 and a pair of beads 24, wherein the carcass includes a carcass ply extending on and between both beads, the carcass ply is turned up around each bead from an inner side toward an outer side to form a main portion and a turned-up portion in the carcass ply, and at least one of the bending points is located near an end of the turned-up portion in the radial direction; and at least one of the bending points is located near a base of the tread and inward of the base in the radial direction, and the tire is a tire for a two-wheeled vehicle. Additionally, as the claims do not clearly define what range of specific activity is covered by the term "near"; under the broadest reasonable interpretation afforded the examiner the carcass turn-up portions and base of the tread have bending points disposed near the aforementioned structures. Furthermore, with 
Regarding claim 16, Suzuki teaches a motorcycle pneumatic tire, see Title and [0015], comprising: with guidance provided by the figures, see MPEP 2125: 
A contour of an outer surface of each side portion that includes: a first segment that is a straight line or a circular arc, and a second segment that is a straight line or a circular arc and that is continuous with the first segment, wherein the contour of the outer surface of each side portion bends outward with a connection point of the first segment and the second segment as a bending point, the contour includes more than 2 bending points, and a distance in a radial direction of the tire between the bending points is not greater than 0.2 times a cross-sectional height of the tire for all of adjacent pairs of bending points, see partial reproduction of FIG. 1 below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2008/0271830 A1), as applied to claim 8 above.
Regarding claim 13, Suzuki does not explicitly disclose a distance in the radial direction between the end of the turned-up portion and at least  the bending point includes a height and width that is not less than 0.5 mm and not greater than 1.0 mm.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form: a distance in the radial direction between the end of the turned-up portion and at least one bending point be not greater than 3 mm since: as best depicted in FIG. 1, at least one bending point is axially aligned with the carcass turn-up end. Therefore, such a configuration would have a distance in the radial direction between the end of the turned-up portion and the bending point be sufficiently near zero which meets the claimed distance being not greater than 3 mm.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2008/0271830 A1), as applied to claim 6 above, and further in view of Mukai (US 2010/0300594 A1).
Regarding claims 14-15, Suzuki does not explicitly disclose the bending point includes a height and width that is not less than 0.5 mm and not greater than 1.0 mm.
Mukai discloses a pneumatic tire suitable for a structure provided on the outer surface of a sidewall portion which can facilitate elimination of air existing between a tire vulcanizing mold and the green tire to prevent the occurrence of bareness of rubber, namely, void on the outer surface of the vulcanized tire, see [0001]. The tire is configured to have vent line 9A – (construed as a bending point), wherein the width 9w and height 9v thereof is between 0.2 – 2.0 mm and 0.3 – 2.0 mm respectively. Mukai further discloses such a configuration optimizes the discharging of trapped air, see [0073].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bending points in the claimed manner as taught by Mukai to provide the aforementioned benefits. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 12-16 have been considered but are moot because the new ground of rejection does not 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.